Exhibit 10.02


PROMISSORY NOTE

$2,200,000.00 August 31, 2006
Englewood, N.J. 07631

                 FOR VALUE RECEIVED, the undersigned, 195 SPRING VALLEY
ASSOCIATES, LLC, a New Jersey limited liability company, (the “Borrower”)
promises to pay to the order of JACLYN, INC., having an office located at 5801
Jefferson Street, West New York, New Jersey (the “Lender”) or at such other
place as may be designated in writing by the Lender, on or before August 31,
2016 (the “Maturity Date”) the principal sum of TWO MILLION TWO HUNDRED THOUSAND
($2,200,000.00) DOLLARS together with interest on the unpaid principal balance
hereof computed at the rate stated below. THIS IS A BALLOON NOTE.

                 1.       Interest Rate. The loan evidenced by this Note shall
bear interest at a fixed equal to seven (7%) percent per annum. The loan shall
bear interest from the date of closing until payment in full of the principal
amount, said interest to be calculated on the basis of a 365-day year for the
actual number of days involved. Interest only will be due and payable monthly
for the first Thirty Six (36) months of the term. Principal and interest shall
be amortized over three hundred (300) months and shall be payable in equal
monthly installments during the final eighty-four (84) months of the term. All
outstanding principal and interest shall be paid due in full on the Maturity
Date, or upon sale of the Mortgaged Premises, whichever occurs first.

                2.       Security. This Note is subject to a Mortgage and
Security Agreement made by Borrower to Lender of even date herewith in relation
to the property known as 195-197 West Spring Valley Avenue, Maywood, New Jersey
as more particularly described in said Mortgage and sometimes referred to as the
“Mortgaged Premises,”, and Borrower does hereby covenant and promise well and
truly to abide by and comply with each and every covenant and condition set
forth herein and in said Mortgage and Security Agreement.

                 3.    Prepayment. The Note may be repaid in full or in part at
any time without penalty.

                 4.       Late Fee. Without prejudice to any other provision
herein, it is agreed that in the event any payment is not paid within fifteen
(15) days of its due date, a “late charge” equal to five (5%) percent of the
overdue payment may be charged by the Lender for the purpose of defraying the
expenses incident to handling such delinquent payments. Such “late charge,” if
not previously paid, shall be added to and become a part of the next succeeding
monthly payment to be made hereunder.

                 5.       Additional Payments. In addition to the payments
provided for in Paragraph 1 above, Borrower promises to pay, on demand, any
additional monies required to be paid or advanced by Borrower or paid or
advanced on behalf of Borrower by Lender pursuant to the terms of the Mortgage
and Security Agreement.

                 6.       Default Interest Rate. From and after the maturity of
this Note, either according to its terms or as a result of the declaration of
maturity made by the Lender, whether by acceleration or otherwise, or from and
after default in payment and/or default in the performance of any covenants or
agreements irrespective of any declaration of maturity, the entire principal
remaining unpaid hereunder, as well as all amounts owing pursuant to Paragraph 5
above shall bear interest at the default rate of seventeen (17%) percent per
annum on the principal of this Note or the highest applicable lawful rate,
whichever is the lesser, provided that there shall be no automatic reduction to
the highest lawful rate as to any Borrower hereof barred by law from availing
itself in any action or proceeding of the defense of usury or any Borrower
barred or exempted from the operation of any law limiting the amount of interest
that may be paid for the loan or use of money, or in the event this transaction,
because of its amount or purpose for any other reason, is exempt from the
operation of any such law.

                 7.       Events of Default. Each of the following shall
constitute an event of default under this Note (each, an “Event of Default”):

 A.  

Any representation or warrant made by any Borrower herein or in the Mortgage and
Security Agreement shall prove to have been false, incorrect or misleading in
any substantial and/or material respect on the date of which same were made;


 B.  

Borrower shall have failed to make any payment of any installment of principal
or interest on the Note on its due date, after the applicable grace period;


 C.  

Borrower shall have failed to duly observe or perform any covenant, condition or
agreement on the part of the Borrower under the terms of the Mortgage and
Security Agreement;


 D.  

Borrower shall have transferred or caused to have been transferred, title to or
possession of any interest in the Mortgaged Premises, or any part thereof, to
any party without the express prior written consent of the Lender;


 E.  

Borrower shall have entered into a secondary financing not previously approved
by the Lender or shall have consented to the placing of any lien on the
Mortgaged Premises;


 F.  

Borrower becomes insolvent or admits in writing its inability to pay its debts
as they mature; or applies for, consents to, or acquiesces in the appointment of
a trustee or receiver for any of its property; or in the absence of an
application, consent, or acquiescence a trustee or receiver is appointed for it
or a substantial part of its property and is not discharged within thirty (30)
days; or it otherwise commits an act of bankruptcy; or any bankruptcy,
reorganization, debt  arrangement, or other proceeding under any bankruptcy or
insolvency law, or any dissolution or liquidation proceeding, is instituted by
or against it and if instituted is consented to or acquiesced in by it or
remains for undismissed for a period of thirty (30) days;


--------------------------------------------------------------------------------

 G.  

Any government, board, agency, department, or commission takes possession or
control of a substantial part of the property of the Borrower and such
possession or control continues for thirty (30) days, unless Borrower is
diligently pursuing a directive which will result in its obtaining possession
and control of the Mortgaged Premises;


 H.  

A final judgment against any Borrower in excess of $10,000.00 which is not being
contested in good faith and remains undischarged for thirty (30) days; or


 I.  

If the Borrower dissolves or ceases operations.


                 8.       Remedies. In case one or more Events of Default shall
have occurred, the Lender shall have the following rights and remedies:

                  A.        The Lender may, by written notice to the Borrower,
declare all amounts outstanding (with accrued interest thereon) with interest at
the Default Rate from the date of the Event of Default to be immediately due and
payable, whereupon the same shall become due and payable forthwith without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower.

                 B.        To take any action at law or in equity to collect the
payments or to enforce the performance and observance of the obligations,
agreements and covenants of the Borrower contained in this Note or the Mortgage
and Security Agreement.

                  C.        To institute an action of mortgage foreclosure, or
take other action as the law may allow, at law or in equity, for the enforcement
of this Note, and proceed therein to final judgment and execution for the entire
unpaid balance of principal plus interest, plus costs of suit, interest and
reasonable attorneys’ fees. In case of any sale of the Mortgaged Premises by
virtue of judicial proceedings, the Mortgaged Premises may be sold in one parcel
and as an entirety or in such parcels, manner or order as the Lender in its
reasonable discretion may elect. The Lender shall be required to make any all
all tenants parties defendant to a foreclosure proceeding.

                 All proceeds received from the sale or other disposition of the
whole or any part of the Mortgaged Premises shall be applied as follows: (i)
first, to the payment of all fees, costs and expenses incurred by the Lender in
connection with such sale or disposition; (ii) second, to the payment in full of
the loan; and (iii) third, the balance, if any, of such proceeds remaining after
payment in full of the foregoing, to the Borrower or as a court of competent
jurisdiction may otherwise direct.

                Without limiting the foregoing, in exercising its remedies upon
the occurrence of an Event of Default, the Lender (i) shall not be responsible
or liable for any shortage, discrepancy, damage, loss or destruction of any part
of the Mortgaged Premises regardless of the cause thereof unless the same shall
happen through its gross negligence or willful misconduct; (ii) shall be
entitled to the appointment (without notice and without proof of diminution in
value of the Mortgaged

--------------------------------------------------------------------------------

Premises) of a receiver to take possession of all or any portion of the
Mortgaged Premises and to exercise such powers as the court shall confer upon
the receiver; and (iii) generally may perform all acts necessary or proper to
carry out the intention of this Note, as fully and completely as though the
Lender were the absolute owner of the Mortgaged Premises for all purposes, and
the Borrower hereby ratifies and confirms all that the Lender shall do by virtue
of this grant of power.

                The rights and remedies of the Lender hereunder shall be in
addition to every other right and remedy now and hereafter provided by law; the
rights and remedies of the Lender shall be cumulative and not exclusive one of
the other; the Lender may exercise the same at such times, in such order, to
such extent and as often as Lender deems advisable, and without regard to
whether the exercise of one precedes, concurs with, or succeeds the exercise of
another; no delay or omission by the Lender in exercising a right or remedy
shall exhaust or impair the same, or constitute a waiver of, or acquiescence in,
the Event of Default; and no waiver of an Event of Default by the Lender shall
extend to or affect any other Event of Default or impair any right or remedy
with respect thereto.

                 9.        Miscellaneous.

                A.       Notices. All notices to the Borrower shall be directed
to the address set forth on the first page hereof, or at such other address as
the Borrower shall designate to the Lender, and all notices to the Lender shall
be directed to the address set forth on the first page hereof, or at such other
address as the Lender shall designate to the Borrower, and all notices shall be
in writing and shall be mailed by certified mail, return receipt requested,
telexed, telecopied, telegraphed, hand delivered or sent by Federal Express or
other similar reputable overnight delivery service providing for receipt of
delivery, and shall be deemed given when received.

                B.       Invalid Provisions to Affect No Others. In case any one
or more of the covenants, agreements, terms or provisions contained in this Note
shall be invalid, illegal or unenforceable in any respect, the validity of the
remaining covenants, agreements, terms or provisions contained herein shall be
in no way affected, prejudiced or disturbed thereby.

                C.       Successors and Assigns; Gender; Number. All of the
grants, covenants, terms, provisions and conditions of this Note shall run with
the land and bind the Borrower, its successors and permitted assigns, and shall
inure to the benefit of the Lender, the successors and assigns of the Lender and
all subsequent holders of this Note. As used herein the singular shall include
the plural and vice versa and the masculine shall include the feminine, the
feminine the masculine and the neuter the feminine and/or the masculine and vice
versa, as the context requires.

                D.       Captions. The captions herein are inserted only for
convenience of reference and in no way define, limit or describe the scope or
intent of this Note or any particular paragraph or section hereof, nor the
proper construction hereof.

                E.       Governing Law. This Note shall be governed by and
construed according to the laws of the State of New Jersey.

--------------------------------------------------------------------------------

                 F.       Usury. Anything herein to the contrary
notwithstanding, the obligation of the Borrower under this Note shall be subject
to the limitation that payments of interest shall not be required to the extent
that receipt of any such payment by the Lender would be contrary to provisions
of law applicable to the Lender limiting the maximum rate of interest which may
be charged or collected by the Lender.

                 G.       Construction. The Borrower and the Lender hereby
acknowledge that each party and its counsel have reviewed and revised this Note
and that the normal rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Note or any amendments, exhibits or schedules hereto.

                 H.       Waiver of Jury Trial. The undersigned Borrower hereby
agrees to waive all rights to trial by jury of any issues raised under this Note
or any other agreement or instrument signed by and between the undersigned and
the Lender.

                 I.         Legal Fees. The prevailing party in any legal action
including in relation to collection under this Note or to protect or foreclose
the security given for this Note, shall be entitled reasonable attorneys fees
and expenses for the services of such counsel, whether or not suit be brought.

                 J.         Modifications. This Note may not be changed orally,
but only by an agreement in writing and signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

                 K.         Validity of Loan. Anything herein to the contrary
notwithstanding, if from any circumstances whatever fulfillment of any provision
of this Note at the time performance of said provision shall be due shall
involve transcending the limit of validity prescribed by the usury statutes of
the State of New Jersey or any other law of the State of New Jersey, then
ipsofacto the obligation to be fulfilled shall be reduced to the limit of such
validity so that in no event shall exaction be possible under this Note in
excess of the limit of such validity.

WITNESS: 195 SPRING VALLEY ASSOCIATES, LLC A New Jersey limited liability
company

        /s/ Matthew Cohen
        Matthew Cohen
By: /s/ Howard Kent
       HOWARD KENT, Managing Member


        /s/ Matthew Cohen
        Matthew Cohen
By: /s/ Gregory Van Cleef
       GREGORY VAN CLEEF, Managing Member